DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/578,965 filed on September 23, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-20 are still pending, with claims 2-6 and 12 being currently amended. Claim 1 is cancelled. 

Allowable Subject Matter
Claims 2-20 are allowed.
With respect to claim 9, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “a second source of a second light disposed on the charge head, the second source emitting the second light toward the electric vehicle, the first light detector sensing the second light after the second light reflects back from the electric vehicle, and further comprising determining a distance between the charge head and the electric vehicle based on an amount of time between emitting the second light from the second source and sensing the second light by the first light detector, and wherein the charge head is moved toward the charge inlet based on the determined distance” in combination with all the other elements recited in claim 9.
Claims 10, 15-16 and 18-20 being dependent on claim 9, are allowable for the same reasons as claim 9.
With respect to claim 11, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein moving the charge head toward the charge inlet comprises rotating the charge head when the determined difference in the first light sensed between the first and second light detectors is above a threshold and comprises advancing the charge head in the direction of the first light when the determined difference in the first light sensed between the first and second light detectors is below the threshold” in combination with all the other elements recited in claim 11.
Claims 2-8, 12 and 17 being dependent on claim 11, are allowable for the same reasons as claim 11.
With respect to claim 13, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein in response to the stepwise change a second source emits a second light toward the electric vehicle, the first light detector sensing the second light after the second light reflects back from the electric vehicle, and further comprising determining a distance between the charge head and the electric vehicle based on an amount of time between emitting the second light from the second source and sensing the second light by the first light detector, and wherein the charge head is aligned with the charge inlet based on the determined distance” in combination with all the other elements recited in claim 1, from which it depends.
With respect to claim 14, the following is an examiner' s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein the charge head comprises an ultrasonic transmitter and an ultrasonic detector, the ultrasonic transmitter emitting an ultrasonic signal toward the electric vehicle, the ultrasonic detector sensing the ultrasonic signal after the ultrasonic signal reflects back from the electric vehicle, further comprising determining a distance between the charge head and the electric vehicle based on an amount of time between emitting the ultrasonic signal from the ultrasonic transmitter and sensing the ultrasonic signal by the ultrasonic detector, and wherein the charge head is moved toward the charge inlet based on the determined distance” in combination with all the other elements recited in claim 1, from which it depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859